Citation Nr: 0008402	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for post-
traumatic stress disorder.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic stress 
disorder.  

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors. 


CONCLUSION OF LAW

The requirements for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), effective March 7, 1997, the date of the Court's 
decision in Cohen). 

38 C.F.R. § 3.304 provides that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  The benefit 
of the doubt rule in 38 U.S.C.A. § 5107 applies to 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b).  

Factual Background.  The veteran's Notice of Separation From 
U.S. Naval Service reveals that he entered active service in 
August 1944 and was separated from the service in May 1946.  
He served at the following duty station and vessels: USNTC 
Bainbridge, Maryland; U.S.S. Nuthatch (AM 60); and U.S.S. 
Motive (AM 102).  He was awarded the European Theater Ribbon, 
the American Theater Ribbon and the Victory Medal.  He was 
listed as a ship's cook.  

The veteran's service personnel records include two transfer 
records.  The first reveals that the veteran was transferred 
to and received aboard the U.S.S. Nuthatch on February 24, 
1945.  The second transfer reveals that the veteran was 
transferred from the U.S.S. Nuthatch to the U.S.S. Motive to 
report on February 15, 1946.   

The veteran's service entrance examination in August 1944 
revealed that the nervous system was normal.  No mental 
defects were noted.  The service medical records do not 
include any records of treatment for a psychiatric disorder.  
The veteran was admitted for treatment to a Naval Hospital in 
November 1944.  He was treated for a sore throat and malaise.  
The veteran complained of pain in his lower limbs.  No 
evidence of arthritis or rheumatic fever was found.  The 
veteran was discharged in January 1945.  Service separation 
examination in May 1946 again noted that the nervous system 
was normal.  

In July 1997 the veteran filed a claim for service connection 
for post-traumatic stress disorder.  In a statement received 
in July 1997, the veteran reported that he had returned from 
the war an emotional wreck.  He reported that he would wake 
up screaming and that his family learned not to touch him to 
awaken him otherwise he would push and shove them.  The 
veteran reported that while in service he was assigned to 
clean a meat freezer.  When chow time was called, the other 
sailors left the freezer and locked the veteran inside.  At 
bedtime he was missed and they remembered they had last seen 
him in the freezer.  They found him on top of the meat next 
to the lights.  He was incoherent and frozen.  They carried 
him to his bunk and took turns keeping him awake and covering 
him with blankets.  Because they were afraid of getting in 
trouble, they did not report the incident.  A day or two 
later the veteran was assigned to a ship.  When he was going 
down the stairs with his sea bag he collapsed.  He came to a 
hospital where he was told that he had pneumonia.  The 
veteran stated that following his hospital stay he was 
assigned to LST 1048, a transport ship, and served in the 
Atlantic and then the Mediterranean Theater of War.  He 
related that he had been involved in much war action as a 
gunner's mate.  A mate was killed and he had to take over.  
He reported that he was unable to talk about this incident.  
Then he was assigned to the Nuthatch AM60 and swept mines.  
The war in Europe ended and he came home on furlough.  After 
the furlough he was sent to the Pacific Theater, the war 
ended and then he was shipped back from San Pedro, 
California.  

In this statement received in July 1997, the veteran reported 
that when he had been painting the anchor chain and locker 
below deck, he was being supplied with air from an air pump 
operated by another crew member above deck.  An alarm sounded 
and the other crew member turned off the air and locked the 
hatch.  He was left trapped down inside.  He reported that 
while in California before being discharged he became 
interested in cooking.  He served as ship's cook and was 
discharged as a cook.  The veteran stated that after his 
discharge he was "assigned" to the VA hospital in 
Pittsburgh.  He was a total wreck and would fall down in the 
street.  He received shock treatment at the VA hospital.  

The veteran's wife also submitted a statement in July 1997.  
She stated that their family life had been affected by the 
veteran emotional problems.  

In October 1997 the RO sent the veteran a letter requesting 
supporting information about his claimed post-traumatic 
stress disorder.  They requested any medical records 
including a diagnosis of post-traumatic stress disorder and 
supportive evidence of stressful events in service.  

A VA examination was conducted in December 1987.  The veteran 
told the VA examiner that he served on a troop transport 
ship.  He described the ship as a slaughter house ship.  He 
stated that the ship took fresh troops out to the war and 
then brought back casualties.  As part of his duties he set 
depth charges.  He was also the ship's cook.  While on active 
duty he said they gave him shock treatments.  The veteran 
indicated that his most significant stressor event was the 
occasion when he was locked in a meat locker.  He did not 
dream about that incident now.  He thought about it from time 
to time.  He stated that he would have a nightmare if he 
watched a war movie.  That had occurred three, four or five 
times in the last year.  He mostly thought about combat and 
war related memories when he found out one of his friends had 
passed away.  He had a temper and difficulty with loud 
noises.  The diagnosis was chronic mild post-traumatic stress 
disorder.  

The RO denied the veteran's claim for service connection in 
March 1998.  In May 1998 the veteran submitted a notice of 
disagreement with that decision.  A statement of the case was 
issued to the veteran in August 1998.  

July 1998 statements from the veteran's spouse, daughter and 
former member of his congregation indicated a history of 
inability to walk or stand.  

The VA Medical Center in Pittsburgh informed the RO in August 
1988 that there were no records of treatment of the veteran 
including in the perpetual or retired records file.  

The veteran perfected his appeal to the Board of Veterans' 
Appeals in September 1998.  He requested a hearing at the RO.  

In a statement dated in December 1998 the veteran reported 
that he had been treated after service by Dr. Sam Perry and 
Dr. James Lombardo, both of whom are now deceased.  The 
veteran stated that he had consistently had nervous distress.  

The Pittsburgh VA Medical Center responded to a second 
request for medical records in December 1998 with the 
information that they had no records of treatment of the 
veteran.  

The veteran, his spouse and daughter testified at a hearing 
before a Hearing Officer at the RO in January 1999.  The 
veteran testified that he was on a personnel transport and 
saw wounded and maimed soldiers.  (T-3).  He stated that he 
received shock treatments in the year he was discharged from 
the service, 1946.  (T-5).  He had nightmares, less and less 
over the years.  (T-6).  His spouse testified that she had 
known the veteran since she was 4 years old.  They had been 
married 52 years.  (T-9).  She stated that the veteran had 
been verbally abusive to her.  When she tried to wake him up 
he would throw her across the room.  She learned to call him 
from the doorway.  (T-13).  His daughter stated that he had a 
temper that would come out of nowhere.  (T-15).  The veteran 
indicated that when his ship was under attack he released the 
depth charges.  He did not recall any damage the ship had 
taken.  He reported serving on the Aerial.  He said that 
there was a fire while he was on board ship.  He again 
recounted being locked in the meat freezer.  He reported 
being aboard the LST 1048 and Aerial.  He was in the 
Mediterranean.  Italy and Sicily had already been invaded.  
Most of the rest of the time he was in the Navy on the 
Nuthatch.  He went to England.  Most of their operations were 
minesweeping.  (T-24).  Just prior to his discharge he was 
transferred to the U.S.S. Motive.  He recalled being on an 
antiaircraft gun and bringing down a plane which turned out 
to be English.  He reported being a bagman and helped with 
the wounded and killed.  (T-26).  He stated that the Nuthatch 
was strafed while he was on board and there were light 
casualties.  He stated that people were killed aboard the 
Nuthatch.  People were killed that he knew who were attached 
to his ship.  (T-28).  He again recounted the incident of 
being locked below deck.  

The RO placed copies of the entries for the U.S.S. Nuthatch 
and the U.S.S. Motive from the Dictionary of American Naval 
Fighting Ships in the claims folder.  

For the period covering the veteran's service on the U.S.S. 
Nuthatch beginning in February 1945 the entry reads as 
follow:

Sweep operations in the area continued 
until 1 August [1944] when, with her 
entire squadron, MinRon 7, she headed for 
Gibraltar and duty with the 8th Fleet.  
Until 31 May 1945, Nuthatch, with the 
MinDiv 21, swept mines and escorted ships 
in the western Mediterranean; Marseilles, 
Oran, Naples, Bizerte, Valletta, Palermo 
and Maddalena being only a few of her 
stops.  On 31 May, Nuthatch hoisted her 
homeward bound pennant and got underway 
for the United States.  

Arriving Hampton Roads 15 June [1945], 
Nuthatch underwent repairs and, on 18 
September [1945], sailed for Panama and 
duty, with the Pacific Fleet.  She 
arrived Pearl Harbor 4 November [1945] 
only to receive orders to return to the 
United States for inactivation.  Arriving 
at San Diego 31 December [1945], she 
decommissioned 3 June 1946. . . .

The entry for the Motive for the time period beginning in 
February 1946 reads as follows:

On 28 November [1945] Motive moored in 
Keelung Harbor, Kurun, Taiwan, and on 7 
December went into drydock at Shanghai.  
She returned to Sasebo 21 December 
departed 1 January 1946 for the west 
coast, and was decommissioned and placed 
in reserve at San Diego 15 June 1946.  

In August 1999 the RO placed a Memorandum for the Record in 
the claims folder.  The third paragraph of the Memorandum 
reads as follows:

He claimed to have been stationed on an 
LST designated the 1048.  According to 
the definitive Dictionary of American 
Naval Fighting Ships, there is not and 
never has been such a vessel.  According 
to the shipping lists on the internet 
merchant marine sites, there is no 
troopship, no liberty ship, no victory 
ship and no ship on the Murmansk run 
named the USS Aeriel or anything like it.  

Analysis.  The threshold question to be answered in the case 
is whether or not the veteran's claim is well-grounded.  The 
Board has reviewed the claims folder to determine if the 
veteran has submitted the evidence required to well ground 
his claim for service connection for post-traumatic stress 
disorder.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Gaines v. West, 
11 Vet. App. 353 (1998) reiterated that a well grounded claim 
for service connection for post-traumatic stress disorder 
required (1) medical evidence of a current diagnosis of post-
traumatic stress disorder (2) lay evidence of an in-service 
stressor and (3) medical nexus evidence generally linking his 
post-traumatic stress disorder to his service.  

The veteran has presented a well grounded claim for service 
connection for post-traumatic stress disorder.  The claims 
folder includes current diagnosis of post-traumatic stress 
disorder based on the veteran's recitation of alleged 
incidents which occurred in service.  A December 1997 VA 
examination report includes a diagnosis of post-traumatic 
stress disorder.  The diagnosis was based on the veteran's 
recitation of stressful incidents which occurred in service 
including being locked in a meat freezer and seeing wounded 
and maimed soldiers while serving about a transport ship.  

In Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997) the Court 
held that the veteran had submitted a well grounded claim for 
service connection for post-traumatic stress disorder, 
because he had submitted medical evidence of a current 
disability, lay evidence of an in-service stressor, which is 
the equivalent of in-service incurrence or aggravation, and a 
nexus between service and the current post-traumatic stress 
disorder.  See also Patton v. West, 12 Vet. App. 272, 277 
(1999)

In finding the claim well grounded the Court stated that for 
the purposes of determining if a claim was well grounded lay 
evidence of a stressor in service was presumed to be 
credible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

In considering the veteran's claim on the merits, the first 
question to be addressed is whether or not the veteran 
engaged in combat with the enemy.  The Court in Gaines v. 
West, 11 Vet. App. 353 (1998) stated that combat status may 
be determined through the receipt of certain recognized 
military citations or other supportive evidence.  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  

The Veterans Benefits Administration Manual, M21-1 (M21-1), 
Part III, Chap. 5, Par. 5.14 (a) lists the individual 
decorations that are considered evidence of participation in 
a stressful episode.  A comparison of those decorations 
listed with the ones noted on the veteran's Notice of 
Separation indicates that none of the decorations awarded to 
the veteran are considered evidence of participation in 
combat.  

In his testimony the veteran claimed to have been aboard a 
ship when it was strafed and to have participated in using 
depth charges against the enemy.  In VAOPGCPREC 12-99 the 
General Counsel concluded that the phrase engaged in combat 
with the enemy required that the veteran had personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  A review of the entries from the Dictionary 
of America Naval Fighting Ships reveals that during the 
period the veteran was aboard the U.S.S. Nuthatch no 
encounters with the enemy were recorded.  The veteran was 
transferred to the U.S.S. Motive after the end of hostilities 
in the Pacific in January 1946.  The Board has concluded that 
the veteran was not engaged in combat with the enemy.  

The Board has noted that the veteran was present in the 
Mediterranean during the war in Europe.  In Zarycki v. Brown, 
6 Vet. App. 91 (1993) the Court held that it is the 
distressing event, rather than the mere presence in a "combat 
zone", that may constitute a valid stressor for purposes of 
supporting a diagnosis of post-traumatic stress disorder.  
See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

After reviewing all of the evidence the Board has concluded 
that the veteran did not engage in combat with the enemy.  
The benefit of the doubt rule is not for application in this 
matter since the evidence regarding the veteran's 
participation in combat is not in equipoise.  

For that reason the presumptions provided in 38 U.S.C.A. 
§ 1154 are not applicable in this case.  The evidence 
required to support the occurrence of an in-service stressor 
varies depending on whether or not the veteran engaged in 
combat with the enemy.  Where as here VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 6 
Vet. App. at 98 (citations omitted).  In such a case the 
regulations require verification of the veteran's claimed in-
service stressors.  

38 C.F.R. § 3.304(f) requires credible supporting evidence 
that the claimed in-service stressor actually occurred.  It 
is clear that the required corroboration of the occurrence of 
in-service stressors need not be found only in service 
records, as the Manual M21-1 had required before the adoption 
of § 3.304(f) but may be obtained from other sources.  See 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1999).  

Other than the statements of the veteran, the only evidence 
of record regarding the in-service stressors are the 
recitations of the veteran's history in his medical records.  
In Moreau the Court interpreted § 3.304(f) as precluding the 
use of medical opinions based on post-service examination of 
veteran as credible evidence to help establish "actual" 
occurrence of in-service stressors.  The Court has held that 
such evidence cannot constitute corroborating testimony 
because the treating physician has no personal knowledge of 
the events in question.  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

There is no verification in the record that the ships on 
which the veteran served ever were used as troop transport.  
The histories only note that they were minesweepers.  Both 
vessels were damages in combat, but those incidents occurred 
prior to the date the veteran was received aboard.  In June 
of 1944 the U.S.S. Nuthatch was damaged when a mine exploded 
on the port side.  That incident occurred two months prior to 
the veteran's entrance into the service.  In October of 1943 
the U.S.S. Motive was attacked by 10 Japanese airplanes.  
That incident occurred more than a year prior to the 
veteran's entrance into service.  She was also strafed by a 
Zero in June of 1944 while participating in the capture of 
Saipan.  At the time of these incidents the veteran was not 
in the service much less aboard these vessels.  

In Cohen the Court specifically held that if it is determined 
that the veteran did not engage in combat, credible 
supporting evidence from any source showing that his claimed 
in-service stressors actually occurred would be required for 
him to prevail.  See 38 C.F.R. § 3.304(f); Moreau, 9 Vet. 
App. at 394-95, Doran, 6 Vet. App. at 290.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressors would thus be insufficient, standing alone, to 
establish service connection.   Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The veteran has not offered any corroborating evidence to 
support his allegations that the stressful incidents 
occurred.  On the contrary the evidence of record contradicts 
the accounts of the veteran as to his activities and the 
incidents he relates of being aboard ship when it was 
attacked.  

The Board has noted that the veteran has been diagnosed with 
post-traumatic stress disorder.  "Just because a physician or 
health care professional accepted appellant's description of 
his experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the Board is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  While an examiner can render a 
current diagnosis based upon his examination of the claimant, 
without a thorough review of the record an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the appellant.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995).  "An opinion based upon an inaccurate factual premise 
has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

The Board is aware and has reviewed the provisions of M21-1, 
Par. 5.14 regarding the development of claims for service 
connection for post-traumatic stress disorder.  Numbers 4 and 
5 instruct that when a VA examination establishes a valid 
diagnosis of post-traumatic stress disorder and the 
development is complete in every respect but for confirmation 
of the in-service stressor, either the Environmental Support 
Group (ESG) or the Marine Corp should be contacted.  

In this case the Board reviewed the information supplied by 
the veteran as to his claimed non-combat in-service 
stressors.  The incidents involving being locked in the meat 
locker and being locked below deck are not of the type which 
would appear in military records or histories.  In fact, the 
veteran has reported that the meat locker incident was not 
reported.

The Board is aware that the Court previously has held that 
the Manual M21-1 provisions dealing with post-traumatic 
stress disorder are substantive rules that are "the 
equivalent of VA regulations".  Hayes v. Brown, 5 Vet. App. 
60, 67 (1993).  Under these circumstances, a remand would 
unnecessarily impose additional burdens upon the ESG and RO 
with no possibility of any benefit flowing to the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In the absence of supportive evidence that the claimed in-
service stressors actually occurred, the claim for service 
connection for post-traumatic stress disorder must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 14 -





